SOUTHERN DISTRICT OF NEW YORK

 

awww sesese a wonunnennenX
UNITED STATES OF AMERICA, 19 Cr, 00899 (PAC)
ORDER
~against-
JONATHAN LOPEZ,
Defendant.
noe eine eee ennneeeeeecceneaunneennneneneen X

HONORABLE PAUL A. CROTTY, United States District Judge:

Pursuant to the arraignment and bail hearing held today, the Court orders the
defendant be released on his own signature pursuant to the stipulated bail conditions. All
conditions are to be met by January 6,2020.

Dated: New York, New York
December 19, 2019

SO ORDERED

bp P&

PAUL A, CROTTY
United States District Judge

 
